Per Curiam.
We do not think that we would be justified in disturbing this judgment upon the ground that the damages awarded by the jury to the plaintiff are excessive. The testimony indicates that the plaintiff received severe internal injuries, which may last for some years. The amount is not so great as to indicate passion or prejudice on the part of the jury, and we do not feel inclined to interfere with the judgment upon the ground of excessiveness of damages. And we see no reason for reversing the judgment upon any other ground. The case was submitted to the jury by the court in a charge which was particularly favorable to the defendant. There was sufficient evidence to take the case to the jury upon the questions of the defendant’s negligence and the contributory negligence of the plaintiff. We would not be warranted in disturbing the decision of the jury upon the evidence as to these questions. There was one exception to the charge of the court. It was to that part of the charge which instructed the jury that it is not necessarily negligence in law to get upon a street-car while it is moving slowly. This was not error. Eppendorf v. Railroad Co., 69 N. Y. 195. The judgment should be affirmed, with costs.